—Motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, without costs, to the extent that the unpublished decision and order dated and entered February 26, 1998 is rescinded and vacated and a new decision and order is hereby issued.
Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. [See, 251 AD2d 818 (decided herewith).]